Citation Nr: 0718645	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Service connection for tinnitus.

2.  Service connection for disability of the right eye.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
ruptured eardrum with bilateral hearing loss, and if so 
whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for loss 
of vision in left eye, and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Although the record reflects that the originating agency has 
determined that new and material evidence has been submitted 
to reopen the appellant's claim, the Board must determine on 
its own whether new and material evidence has been submitted 
to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in November 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
tinnitus.

2.  The veteran does not have a current right eye disability.

3.  The veteran's claim for entitlement to service connection 
for a ruptured right eardrum with bilateral hearing loss and 
a left eye disability were denied in a May 1998 rating 
decision.

4.  The evidence received since the May 1998 decision denying 
service connection for a ruptured right eardrum with 
bilateral hearing loss and a left eye disability is not  
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.

5.  The veteran's ruptured right eardrum with bilateral 
hearing disability etiologically related to an in-service 
event.

6.  The veteran does not have a current left eye disability.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated by the veteran's 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006). 

2.  A right eye disability was not incurred or aggravated by 
the veteran's active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  Ruptured right eardrum and bilateral hearing loss 
disability was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

4.  A left eye disability was not incurred or aggravated by 
the veteran's active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The originating agency provided the veteran with the notice 
required under the VCAA, to include notice that the veteran 
should submit all pertinent evidence in his possession, by a 
letter mailed in October 2004.  The veteran was provided with 
the requisite notice with respect to the disability-rating 
and effective-date elements of his claims in a June 2006 
letter.  
 
In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his private and VA 
treatment records.  The record reflects that the veteran's 
service medical records are not included in the claims folder 
despite the RO's efforts to obtain them.  Information 
received from the National Personnel Records Center (NPRC) 
indicates such records were not available due to destruction 
during a fire at the NPRC, in St. Louis, Missouri, in July 
1973.  The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In addition, the 
veteran was afforded a VA examination of his ear disabilities 
in November 2004.  Although he has not been afforded a VA 
examination to determine the etiology of his eye 
disabilities, no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would substantiate his 
claim.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation.  
In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Tinnitus

There is no evidence of a current diagnosis of tinnitus.  
Although the veteran mentioned an intermittent unilateral 
tinnitus in a November 2004 examination that he stated began 
in 1944, the examiner did not diagnosis the veteran with 
tinnitus.   While the veteran is competent to describe his 
symptoms, such as a ringing in the ear, such a description 
does not constitute a diagnosis.  The veteran is not 
qualified to render a diagnosis of tinnitus, or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Additionally, the veteran has not 
been diagnosed with tinnitus since service.  He also denied 
tinnitus on two occasions; once in a February 2004 VA 
outpatient treatment record and also in a March 1995 private 
treatment record.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and service connection 
for tinnitus is not in order.

Right Eye Disability

The veteran claims that his loss of vision in his right eye 
is due to an injury in service when he became momentarily 
blind after being too close to a gun that had gone off.  
First, the Board notes that the VA regulations stipulate 
that, in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including presbyopia and myopia, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2005); VA 
Manual M21-1, Part VI, Subchapter II, para. 11.07.  Here, the 
veteran claims that an injury actually caused his loss of 
vision; however, there is no evidence in the file that links 
his current loss of vision to service.  

The veteran does not have any other eye disability besides 
refractive error.  The veteran previously was diagnosed with 
retinal venous occlusive disease, but the most recent 
treatment record in December 2004 mentioned that the veteran 
had a history of the disease but no current diagnosis was 
mentioned.

There is no medical opinion linking any current eye 
disability or loss of vision to the veteran's service.  The 
veteran submitted a medical opinion by a physician dated 
September 2004 that states that the veteran's retinal venous 
occlusive disease is at least as likely as not related to an 
injury, disease, or event occurring during the veteran's 
military service.  First, as explained earlier, the veteran 
has no current diagnosis for retinal venous occlusive 
disease.  Second, the medical opinion failed to provide any 
explanation for his opinion or state the injury, disease or 
event that caused the veteran's eye disability.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and service connection 
for a right eye disability is not in order.

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

Analysis

Ruptured Right Eardrum with Bilateral Hearing Loss

Service connection for a right ear hearing loss disability 
was denied in a May 1998 rating decision.  The veteran did 
not appeal the May 1998 decision and it became final.  The 
evidence of record at that time included private treatment 
records from Dr. M.H., outpatient treatment from Mountain 
Home VAMC, and statements by the veteran.  The RO denied the 
veteran's claim on the basis that there was no evidence of a 
right ear hearing loss disability in service or evidence 
showing a relationship between the veteran's disability and 
service.  

The veteran's claim to reopen was received in September 2004.  
The evidence of record since the May 1998 decision includes a 
November 2004 VA examination, recent outpatient treatment 
records from Mountain Home VAMC, statements of the veteran's 
wife and relative, and statements made by the veteran.  

The Board finds that evidence of record since the May 1998 
decision is new and material evidence and that reopening of 
the claim for entitlement to service connection for ruptured 
right eardrum with bilateral hearing loss is warranted.  The 
Board also finds that the evidence is not cumulative or 
redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

The appellant contends that service connection is warranted 
for a ruptured right eardrum and a bilateral hearing loss 
disability because it is the result of noise exposure in 
service.  A separation qualification record reflects that the 
veteran  served as a cannoneer.  The Board has found the 
appellant's testimony concerning his service noise exposure 
to be credible.

The Board finds that the veteran's ruptured right eardrum 
with bilateral hearing loss is related to service.  The 
veteran was afforded a VA audiological examination in 
November 2004 at which time pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
105
95
100
110
LEFT
45
45
80
95
110

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 76 in the left ear.  The 
examiner opined that the veteran's hearing loss is not at 
least as likely as not attributed to the veteran's military 
service.  The examiner explained that the veteran reported a 
specific incident in which he sustained acoustic trauma.  
However, the veteran also reported a history of recreational 
and occupational noise exposure.  Therefore, the examiner 
concluded that the veteran's hearing loss is a combination of 
all three.   

Also added to the record is an outpatient treatment records 
from the Mountain Home VAMC dated February 2004.  The 
audiologist stated that pure tone testing in the right eye 
indicated mild sloping to profound hearing loss with poor 
word recognition ability.  In the left ear, testing indicated 
moderate to severe hearing loss with poor word recognition.  
The audiologist opined that due to the patient's report of 
tympanic membrane perforation for the left ear and noise 
exposure during military service, it is at least as likely as 
not that the veteran's hearing loss occurred during military 
service.

According to § 3.385, the veteran's impaired hearing is 
considered a disability because the auditory threshold in all 
of the frequencies was 40 decibels or greater and at least 
three of the frequencies were 26 decibels or greater.  
Furthermore, the veteran's speech recognition scores were 
less than 94 percent.  

Although the opinions in the two audiological tests seem 
contradictory, the Board finds that both opinions state that 
the veteran's ruptured right eardrum with bilateral hearing 
loss is related to service.  Although the examiner stated 
that the veteran's hearing loss is not at least as likely as 
not related to service, the examiner went on to say that the 
veteran's hearing loss is a combination of service related 
activities and nonservice related activities.  Therefore, the 
examiner's opinion is not in contradiction with the 
audiologist who stated that it was least as likely not that 
the veteran's hearing loss occurred during the military 
service.  Since the audiologist stated that his hearing 
disability was at least as likely as not related to service, 
the benefit of the doubt should be given to the veteran.  
Therefore, evidence that the veteran was a canonneer, the 
veteran's statements, and the two audiological tests 
demonstrate that service connection for the veteran's 
ruptured right eardrum and bilateral hearing loss is in 
order.

Left Eye Disability

Service connection for a left eye disability was denied in a 
May 1998 rating decision.  The veteran did not appeal the May 
1998 decision and it became final.  The evidence of record at 
that time included private treatment records from Dr. M.H., 
outpatient treatment from Mountain Home VAMC, and statements 
by the veteran.  The RO denied the veteran's claim on the 
basis that there was no evidence of a current left eye 
condition or any relationship to service.  

The veteran's claim to reopen was received in September 2004.  
The evidence of record since the May 1998 decision includes a 
November 2004 VA examination, recent outpatient treatment 
records from Mountain Home VAMC, statements of the veteran's 
wife and relative and statements made by the veteran.  

The Board finds that evidence of record since the May 1998 
decision is new and material evidence and that reopening of 
the claim for entitlement to service connection for a left 
eye disability is warranted.  The Board also finds that the 
evidence is not cumulative or redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claim.

The Board finds that although the veteran's wife and relative 
are competent to testify as to symptoms they saw the veteran 
experience, they are not competent to provide a diagnosis or 
testify as to what happened to the veteran during service 
when they were not present.  

Evidence of record since the May 1998 decision shows that the 
veteran has had eye problems in the past.  The veteran 
submitted a medical opinion by a physician dated September 
2004 that states that the veteran's retinal venous occlusive 
disease is at least as likely as not related to an injury, 
disease, or event occurring during the veteran's military 
service.  Although sufficient to reopen the veteran's claim, 
the opinion failed to provide any explanation for the opinion 
or state the injury, disease or event that caused the 
veteran's eye disease.  Also, as explained earlier, the 
evidence shows that the veteran has no current diagnosis for 
retinal venous occlusive disease or any other current eye 
disability besides refractive error.  The veteran previously 
was diagnosed with retinal venous occlusive disease, but the 
most recent treatment record in December 2004 states that the 
veteran had a history of the disease.  Therefore, since there 
is no current eye disability or an opinion linking an eye 
disability to service, the Board must conclude that the 
preponderance of the evidence is against the claim, and 
service connection for a left eye disability is not in order.


ORDER

Service connection for tinnitus is denied.

Service connection for a disability of the right eye is 
denied.

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for a 
ruptured right eardrum with bilateral hearing loss is 
granted.

Service connection for a ruptured right eardrum with 
bilateral hearing loss is granted.

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for a left 
eye disability is granted.

Service connection for a left eye disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


